DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 9, 11-13, 17-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 17 have both been amended to include “wherein each of the first aperture and the second aperture extends between the first opening and an outer surface of the proximal femoral replacement component.” There is no figure or description in the specification that shows both the first and second aperture extending through the outer surface. The figures show the second aperture 120B as a blind hole that does not exit out of the outer surface of the component.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCleary et al. (US Patent 7,273,499).
With respect to claim 17, McCleary discloses a proximal femoral replacement component (see fig 4 and 5 below, 24) comprising: a first opening (see fig 5 below) configured to receive a nail end portion of a nail component (fig 4, 22, the claim does not explicitly require a nail component as the claim is directed just to the replacement component), the nail end portion including a channel (fig 5) configured to be aligned with a first aperture (See fig 5 below) and a second aperture (see fig 4 and 5 below) when the nail end portion is received within the first opening, wherein each of the first aperture and the second aperture extends between the first opening and an outer surface of the proximal femoral replacement component (see fig 4 and 5 below); wherein the second aperture is separated from the first aperture via the first opening, and wherein the proximal femoral replacement component is configured to receive a side locking fixation component (fig 4, 26) through the first aperture, the channel of the nail component (inserted through the first aperture and inserted into the channel in the locked state in figure 5), and the second aperture to secure the nail component to the proximal femoral replacement component (fig 5). With respect to claim 19, McCleary discloses further comprising: a first chamber (see fig 5 below spilt by the horizontal line) defined by the first opening at a first end portion of the first chamber and a first wall structure at a second end portion of the first chamber and including the second aperture; and a second chamber (see fig 5 below) defined by a second opening at a first end portion of the second chamber and a second wall structure at a second end portion of the second chamber and including the first aperture, the first chamber and the second chamber being in fluid communication via a passage extending from the first aperture to the second aperture. With respect to claim 20, McCleary discloses wherein the second aperture defines an opening of a fixation component receiver (fig 4, 62), the fixation component receiver configured to secure (secures via 30 connected to the receiver) the second end portion of the side locking fixation component subsequent to the side locking fixation component passing through the first aperture of the proximal femoral replacement component, the channel of the nail component, and the second aperture of the proximal femoral replacement component.

    PNG
    media_image1.png
    929
    808
    media_image1.png
    Greyscale

Claim(s) 1, 7, 13, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole (US Pub 2002/0133156).
With respect to claim 1, Cole discloses an intramedullary fixation system (See figs 1 and 5 below) comprising: a proximal femoral replacement component (fig 5, 16) including a first opening (fig 5, 39) and a first aperture (Fig 5, 40a) and a second aperture (fig 5, 40b) separated from the first aperture via the first opening, wherein each of the first aperture and the second aperture extends between the first opening and an outer surface (fixation component 18 extends through both apertures) of the proximal femoral replacement component; a nail component (fig 1, 14) configured to be insertable within a medullary cavity of a bone and extending from a first nail end portion (bottom) to a second nail end portion (top), the second nail end portion including a channel (fig 1, 26), the second nail end portion sized to be received within the first opening of the proximal femoral replacement component (fig 5), the channel configured to be aligned with the first aperture and the second aperture of the proximal femoral replacement component when the second nail end portion is received within the first opening (fig 5, aligned along T1); and a side locking fixation component (fig 1, 18) extending from a first end portion (head) to a second end portion (shank), the second end portion configured to pass through the first aperture of the proximal femoral replacement component, the channel of the nail component, and the second aperture of the proximal femoral replacement component to secure the nail component to the proximal femoral replacement component (Fig 5). With respect to claim 7, Cole discloses wherein the proximal femoral replacement component comprises a first chamber (above the dotted line delineated by the edge of the second aperture) defined by the first opening at a first end portion of the first chamber and a first wall structure at a second end portion of the first chamber and including the second aperture; and a second chamber (below the dotted line) defined by a second opening at a first end portion of the second chamber and a second wall structure at a second end portion of the second chamber and including the first aperture, the first chamber and the second chamber being in fluid communication via a passage extending from the first aperture to the second aperture. With respect to claim 13, Cole discloses wherein: a length of the nail component is at least four times a length of the proximal femoral replacement component (fig 1)
With respect to claim 17, Cole discloses proximal femoral replacement component (see fig 1 and 5 below) comprising: a first opening (see fig 5 below) configured to receive a nail end portion of a nail component (Fig 1, 14), the nail end portion including a channel (fig 1, 26) configured to be aligned with a first aperture (fig 5, 40a) and a second aperture (fig 5, 40b) when the nail end portion is received within the first opening, wherein each of the first aperture and the second aperture extends between the first opening and an outer surface of the proximal femoral replacement component (fig 5); wherein the second aperture is separated from the first aperture via the first opening (Fig 5), and wherein the proximal femoral replacement component is configured to receive a side locking fixation component (fig 5, 18) through the first aperture, the channel of the nail component, and the second aperture to secure the nail component to the proximal femoral replacement component. With respect to claim 19, Cole discloses further comprising: a first chamber (above the dotted line delineated by the lower edge of the 2nd aperture) defined by the first opening at a first end portion of the first chamber and a first wall structure at a second end portion of the first chamber and including the second aperture; and a second chamber (below the dotted line) defined by a second opening (see fig 5 below) at a first end portion of the second chamber and a second wall structure at a second end portion of the second chamber and including the first aperture, the first chamber and the second chamber being in fluid communication via a passage extending from the first aperture to the second aperture.

    PNG
    media_image2.png
    781
    645
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 24-25 and 27-30 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 13, 17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see remarks, filed 4/21/2022, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments with respect to the U.S.C. 112 rejection of claims 5 and 22 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claims 5 and 22 has been withdrawn. 
Applicant’s arguments, with respect to the U.S.C. 102 rejection of claims 24-25 and 27-30 have been fully considered and are persuasive.  The U.S.C. 102 rejection of claims 24-25 and 27-30 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773